DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-3, 5, 17, 19, 21, 23, 24, 27-30, 32, 34-36, and 39, drawn to an aqueous topical composition.
Group II, claim(s) 40, drawn to a method of using the topical composition of Group I.
Group III, claim(s) 46, drawn to a process of preparing the topical composition of Group III.
Group’s I-III lack unity of invention because even though the inventions of these groups require the technical feature of:
A primary polyamine;
At least one of vitamin C, Vitamin E, jojoba ester, or a peptide; 
i. At least one viscosity increasing agent/anticaking agent;
at least one of a binder/stabilizer;
at least one skin conditioning agent;
at least one humectant, binder, emulsion stabilizer, surfactant, and viscosity increasing agent; 
at least one rheology modifier; or
any combination of at least two of any one of i-v. 
This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Lovaas (US 2008/0124312). 
	Lovaas discloses the use of an unbranched aliphatic polyamine for the manufacture of a topical skin treatment composition for use in the topical treatment of skin to achieve at least one of the effects of combating age-related skin pigmentation, promoting skin elasticity, enhancing skin color and enhancing skin smoothness (abstract). An aqueous topical skin treatment composition comprising an unbranched polyamine selected from putrescine, spermidine and spermine and at least one  physiologically tolerable carrier or excipient, coenzyme Q10, further active agents, vitamins such as vitamin C and vitamin E and derivatives thereof. The compositions may contain conventional topical composition components, for example, solvents, oils (e.g. plant oils), aromas, colorants, pH modifiers, viscosity modifiers, binders, diluents, emollients, antioxidants, skin irritants, thickeners, vitamins, preservatives, stabilizers, humidifiers, skin penetration enhancers, vesicle wall formers (page 5, 2nd & 3rd paragraphs; page 6, 2nd paragraph; page 7, 1st, 2nd, 4th & 5th paragraphs; page 8, 1st, 3rd & 4th paragraphs; page 9, 1st paragraph; page 10; and claims).

If Applicant elects Group II:
The species are as follows: 
treatment or preventing skin inflammation, skin irritation and/or skins signs of aging
increasing skin thickness
promoting wound healing
preventing or reducing the formation of hypertrophic scar tissue
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  none

Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039.  The examiner can normally be reached on M-F 5:30 am to 4 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELISSA S MERCIER/Primary Examiner, Art Unit 1615